Exhibit 10.26

UNDER ARMOUR, INC.

STOCK OPTION GRANT

PRIVATE AND CONFIDENTIAL



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

STOCK OPTION GRANT AGREEMENT

This Grant Agreement (the “Agreement”) is entered into this              day of
                    , 2005, by and between Under Armour, Inc. (the
“Corporation”), a Maryland corporation, and                      (“Grantee”).

Grantee and the Corporation agree that, until such time as securities issuable
pursuant to the Plan become registered under the Securities Act of 1933, the
grant of options hereunder and the purchase and sale of Common Stock upon
exercise thereof are intended to comply with the exemption from registration
provided by Rule 701 of the Securities Act of 1933 and each party hereto shall
use his or its best efforts to comply with such Rule 701. To the extent that an
exemption from registration under the Securities Act provided by Rule 701 is
unavailable, the grant of options hereunder and the sale of Common Stock upon
exercise thereof are intended to be exempt from registration under the
Securities Act in reliance upon the private offering exemption contained in
Section 4(2) of the Securities Act, or other available exemption.

ARTICLE 1

GRANT OF OPTION

Section 1.1 Grant of Options. Subject to the provisions of the Agreement, and
pursuant to the provisions of the KP Sports, Inc. Stock Option Plan (the
“Plan”), Corporation hereby grants to Grantee, as of the Grant Date specified in
Attachment A, a Stock Option (the “Option”) of the type stated in Attachment A
to purchase all or any part of the number and class of shares of Common Stock
set forth on Attachment A at the exercise price per share (“Option Price”) set
forth on Attachment A, all of which is on a split adjusted basis.

Section 1.2 Term of Options. Unless the Option granted pursuant to Section 1.1
terminates earlier pursuant to other provisions of the Agreement, the Option
shall expire at 5:00 p.m. Eastern Time on the expiration date specified in
Attachment A. If earlier, the Option shall terminate on the date specified in
Article IV following the termination of Grantee’s employment or affiliation (as
a consultant or director) with the Corporation. Notwithstanding anything else in
this Agreement, the Option will expire no later than the fifth (5th) anniversary
of its Grant Date.

ARTICLE 2

VESTING

Section 2.1 Vesting Schedule. Unless the Option has earlier terminated pursuant
to the provisions of this Agreement, Grantee shall become vested on the dates
specified on Attachment A in a portion of the Option with respect to a
percentage or number of the underlying shares in accordance with the vesting
schedule specified on Attachment A; provided that Grantee shall have been in the
continuous employ of or affiliation (as a consultant or director) with the
Corporation from the Grant Date through any such date. In the event of a planned
sale of all or substantially all of the assets of the Corporation, either
through an asset or stock transaction (a “Change in Control”), the vesting
schedule shall be accelerated and fifty percent (50%) of the then unvested
Options provided in this Agreement shall mature and become exercisable
immediately before the consummation of the Change in Control.

ARTICLE 3

EXERCISE OF OPTION

Section 3.1 Exercisability of Option. No portion of the Option granted to
Grantee shall be exercisable by Grantee prior to the time such portion of the
Option has vested.



--------------------------------------------------------------------------------

Section 3.2 Manner of Exercise. The vested portion of the Option may be
exercised, in whole or in part, by delivering written notice to the Committee in
the form attached hereto as Attachment B or in such other form as the Committee
may require from time to time. Such notice shall specify the number of shares of
Common Stock subject to the Option as to which the Option is being exercised,
and shall be accompanied by full payment of the Option Price of the shares of
Common Stock as to which the Option is being exercised. Payment of the Option
Price shall be made in cash (or cash equivalents acceptable to the Committee in
the Committee’s discretion). In the Committee’s sole and absolute discretion,
the Committee may authorize payment of the Option Price to be made, in whole or
in part, by such other means as the Committee may prescribe. The Option may be
exercised only in multiples of whole shares and no partial shares shall be
issued.

Section 3.3 Issuance of Shares and Payment of Cash upon Exercise. Upon exercise
of the Option, in whole or in part, in accordance with the terms of the
Agreement and upon payment of the Option Price for the shares of Common Stock as
to which the Option is exercised, the Corporation shall issue to Grantee or, in
the event of Grantee’s death, to Grantee’s executor, personal representative or
the person to whom the Option shall have been transferred by will or the laws of
descent and distribution, as the case may be, the number of shares of Common
Stock so paid for, in the form of fully paid and nonassessable Common Stock. The
stock certificates for any shares of Common Stock issued hereunder shall, unless
such shares are registered bear a legend restricting transferability of such
shares.

Section 3.4 Buy-Sell Agreement. As a condition precedent to the issuance of the
shares of Common Stock pursuant to Section 3.3 hereinabove, Grantee (or, in the
event of Grantee’s death or disability, to Grantee’s guardian, legal
representative, executor, personal representative or the person to whom the
Option shall have been transferred by will or the laws of descent and
distribution, as the case may be) shall be, or shall execute and become, a party
to the Buy-Sell Agreement by and between Grantee and the Corporation (the
“Buy-Sell Agreement”), attached hereto as Attachment C and by reference made a
part hereof, in such form as the Committee may determine from time to time,
which shall in any case be consistent with the terms of the Buy-Sell Agreement
as it may be amended from time to time. Accordingly, the Grantee hereby
undertakes and agrees to be bound by all terms and provisions of the Buy-Sell
Agreement, regardless of whether the Buy-Sell Agreement is actually executed and
delivered by the Grantee. The stock certificates for any shares of Common Stock
issued under Section 3.3 hereinabove shall contain a legend indicating that such
shares are subject to the provisions of the Buy-Sell Agreement.

Section 3.5 Employment Confidentiality Agreement. As a condition to the grant of
options pursuant to this Agreement, Grantee shall have executed and become a
party to the Employee Confidentiality, Non-Competition, and Non-Solicitation
Agreement by and between Grantee and the Corporation (the “Confidentiality,
Non-Competition and Non-Solicitation Agreement”) attached hereto as
Attachment D.

Section 3.6 Forfeiture. If Grantee should take any actions in violation of the
Confidentiality, Non-Competition and Non-Solicitation Agreement, or in violation
of any non-competition agreement entered into between Grantee and the
Corporation, it will be considered grounds for termination for Cause as defined
in Section 4.1 of this Agreement, and all unexercised portions of the Option,
whether vested or not, will terminate, be forfeited and will lapse, as provided
in Section 4.1.

ARTICLE 4

TERMINATION OF EMPLOYMENT

Section 4.1 Termination of Employment or Affiliation for Cause. Unless the
Option has earlier terminated pursuant to the provisions of this Agreement, in
the event of the termination of Grantee’s employment or affiliation (as a
consultant or director) for Cause (as defined herein), all

 

-3-



--------------------------------------------------------------------------------

unexercised portions of the Option, whether vested or not, will terminate, be
forfeited and will lapse. A termination for Cause shall be upon written notice
to the Grantee. For the purposes of this Agreement only, “Cause” shall be
defined as any of the following:

 

  i. the Grantee’s material misconduct or neglect in the performance of his
duties as determined by the Grantee’s supervisor, division head, or Chief
Executive Officer of the Corporation (hereinafter, the “CEO”);

 

  ii. the Grantee’s conviction by a court of competent jurisdiction, or the
entry of a plea of guilty or nolo contendere by the Grantee, of any felony;
offense punishable by imprisonment in a state or federal penitentiary; any
offense, civil or criminal, involving material dishonesty, fraud, moral
turpitude or immoral conduct; or any crime of sufficient import to potentially
discredit or adversely affect the Corporation’s ability to conduct its business
in the normal course;

 

  iii. the Grantee’s use of illegal drugs or abusive use of prescription drugs
as determined by a licensed physician or physicians designated by the
Corporation to examine the Grantee;

 

  iv. the Grantee’s material breach of this Agreement, including, but not
limited to, breach of the Confidentiality, Non-Competition and Non-Solicitation
Agreement attached hereto as Attachment D; or

 

  v. any other conduct that is materially injurious to the reputation, business
or business relationships of the Corporation.

This Section 4.1 shall not be construed as a contract of employment between the
Corporation (or an affiliate) and Grantee, or as a contractual right of Grantee
to continue in the employ of the Corporation or an affiliate, or as a limitation
of the right of the Corporation or an affiliate to discharge Grantee at any
time, for any reason, including reasons other than for Cause as defined herein.

Section 4.2 Termination of Employment or Affiliation Other than for Cause or by
Reason of Death or Disability. Unless the Option has earlier terminated pursuant
to the provisions of this Agreement, the vested portion of the Option shall
terminate thirty (30) days following the termination of Grantee’s employment or
affiliation (as a consultant or director) with the Corporation for any reason
other than for Cause as described in Section 4.1 of this Agreement, or by reason
of Grantee’s death or disability. Grantee (or Grantee’s guardian, legal
representative, executor, personal representative or the person to whom the
Option shall have been transferred by will or the laws of descent and
distribution, as the case may be) may exercise all or any part of the vested
portion of the Option, provided such exercise occurs within thirty (30) days
after the termination of Grantee’s employment or affiliation for any reason
other than for Cause or by reason of death or disability, but not later than the
end of the stated term of the Option.

ARTICLE 5

MISCELLANEOUS

Section 5.1 Non-Guarantee of Employment. The Grantee acknowledges and agrees
that the vesting of the Option pursuant to the vesting schedule hereof is earned
only by continuing as an employee to the Company. Nothing in the Plan or the
Agreement shall be construed as a contract of employment between the Corporation
(or an affiliate) and Grantee, or as a contractual right of Grantee to continue
in the employ of the Corporation or an affiliate, or as a limitation of the
right of the Corporation or an affiliate to discharge Grantee at any time,
including reasons other than for Cause as defined in this Agreement.

Section 5.2 No Rights of Stockholder. Grantee shall not have any of the rights
of a stockholder with respect to the shares of Common Stock that may be issued
upon the exercise of the Option until such shares of Common Stock have been
issued to him upon the due exercise of the Option.

 

-4-



--------------------------------------------------------------------------------

Section 5.3. Non-Qualified Stock Option. This Option is not intended to qualify
as an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

Section 5.4 Withholding of Taxes. The Corporation or any affiliate shall have
the right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of shares of Common Stock) due Grantee the
amount of any federal, state or local taxes required by law to be withheld as
the result of the exercise of the Option or the disposition (as that term is
defined in §424(c) of the Code) of shares of Common Stock acquired pursuant to
the exercise of the Option. In lieu of such deduction, the Committee may require
Grantee to make a cash payment to the Corporation or an affiliate equal to the
amount required to be withheld. If Grantee does not make such payment when
requested, the Corporation may refuse to issue any Common Stock certificate
under the Plan until arrangements satisfactory to the Committee for such payment
have been made.

Section 5.5 Nontransferability of Option. The Option shall be nontransferable
otherwise than by will or the laws of descent and distribution. The Option may
not be assigned, pledged or hypothecated, and shall not be subject to execution,
attachment or similar process. During the lifetime of Grantee, the Option may be
exercised only by Grantee or, during the period Grantee is under a legal
disability, by Grantee’s guardian or legal representative. Upon any attempt to
transfer this Option, or to assign, pledge, hypothecate or otherwise dispose of
this Option in violation of this provision, or upon the levy of any attachment
or similar process upon such Option or such rights, this Option shall
immediately lapse and become null and void.

Section 5.6 Agreement Subject to Charter and Bylaws. This Agreement is subject
to the Charter and Bylaws of the Corporation, as amended, and any applicable
Federal or state laws, rules or regulations, including without limitation, the
laws, rules, and regulations of the State of Maryland.

Section 5.7 Gender. As used herein the masculine shall include the feminine as
the circumstances may require.

Section 5.8 Headings. The headings in the Agreement are for reference purposes
only and shall not affect the meaning or interpretation of the Agreement.

Section 5.9 Notices. All notices and other communications made or given pursuant
to the Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to Grantee at the address
contained in the records of the Corporation, or addressed to the Committee, care
of the Corporation for the attention of its Secretary at its principal office
or, if the receiving party consents in advance, transmitted and received via
telecopy or via such other electronic transmission mechanism as may be available
to the parties.

Section 5.10 Compliance with Regulatory Matters. The Grantee acknowledges the
issuance of shares of Common Stock is subject to limitations imposed by federal
and state law, and the Grantee hereby agrees that the Company shall not be
obligated to issue any shares of Common Stock upon exercise of the Option that
would cause the Company to violate law or any rule, regulation, order or consent
decree of any regulatory authority (including without limitation the Securities
and Exchange Commission) having jurisdiction over the affairs of the Company.

Section 5.11 Entire Agreement; Modification Waiver. The Agreement contains the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan or in a
written document signed by each of the parties hereto. No waiver of any breach
of any provision of this Agreement shall constitute a waiver of any other breach
of that or any other provision hereof.

 

-5-



--------------------------------------------------------------------------------

Section 5.12 Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan, which
is incorporated herein by reference. Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. The Grantee
acknowledges by signing this Agreement that he or she has received and reviewed
a copy of the Plan.

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

    UNDER ARMOUR, INC.     By:  

 

    Name:   J. Scott Plank     Title:   Chief Administrative Officer WITNESS:  
  GRANTEE

 

   

    

 

-6-



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

STOCK OPTION GRANT AGREEMENT

ATTACHMENT A

 

Grantee:       Type of Option:    Non-Qualified Stock Option Grant Date:      
Number and Class of Shares:                             shares of Common Stock
Exercise Price Per Share:    $    Expiration Date:       Termination Date:    If
earlier than the Expiration Date, the Option terminates at the following times
after your termination of employment or affiliation with the Corporation:   
VESTED OPTION    Immediately -    following termination for Cause.   
Thirty (30) days –    following resignation or termination for any reason other
than for Cause, or due to death or disability.    UNVESTED OPTION   
Immediately-    following any termination

 

-1-



--------------------------------------------------------------------------------

Vesting Schedule:

The Option shall become vested and exercisable as follows:

 

Number of

Shares

  Date Granted   Date Excerisable   Option Price
per share   Expiration Date

 

 

provided Grantee has been in continuous employment or affiliation (as a
consultant or director) with the Corporation from the Grant Date through any
such vesting date or such earlier date as provided in Section 2.1.

 

-2-



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

STOCK OPTION GRANT AGREEMENT

ATTACHMENT B

EXERCISE FORM

Under Armour, Inc.

1020 Hull Street, Third Floor

Baltimore, Maryland 21230

Gentlemen:

1. Exercise of Stock Option. I hereby exercise the Non-Qualified Stock Option
(the “Stock Option”) granted to me on                      by Under Armour, Inc.
(the “Corporation”), subject to all the terms and provisions thereof and of the
KP Sports, Inc. Stock Option Plan (the “Plan”), and notify you of my desire to
purchase                      shares (the “Shares”) of Common Stock of the
Corporation at a price of $                     per share pursuant to the
exercise of said Stock Option.

2. Information about the Corporation. I am aware of the Corporation’s business
affairs and financial condition and have acquired sufficient information about
the Corporation to reach an informed and knowledgeable decision to acquire the
Shares.

3. Tax Consequences. I am not relying upon the Corporation for any tax advice in
connection with this option exercise, but rather am relying on my own personal
tax advisors in connection with the exercise of the Stock Option and any
subsequent disposition of the Shares.

4. Tax Withholding. I understand that, in the case of a non-qualified stock
option, I must submit upon demand from the Corporation an amount in cash or cash
equivalents sufficient to satisfy any federal, state or local tax withholding
applicable to this Stock Option exercise, in addition to the purchase price
enclosed, or make such other arrangements for such tax withholding that are
satisfactory to the Corporation, in its sole discretion, in order for this
exercise to be effective.

5. Unregistered Shares. The following shall apply in the event the Shares
purchased herein are not registered under the Securities Act of 1933, as
amended:

(a) I am acquiring the Shares for my own account for investment with no present
intention of dividing my interest with others or of reselling or otherwise
disposing of any of the Shares.

(b) The Shares are being issued without registration under the Securities Act of
1933, as amended (the “Act”), in reliance upon the exemption provided by
Section 3(b) of the Act for employee benefit plans, contained in Rule 701
promulgated thereunder, or in lieu thereof upon the private offering exemption
contained in Section 4(2) of the Act, and such reliance is based in part on the
above representation.

(c) Since the Shares have not been registered under the Act, they must be held
indefinitely until an exemption from the registration requirements of the Act is
available or they are subsequently registered, in which event the representation
in Paragraph (a) hereof shall terminate. As a condition to any transfer of the
Shares, I understand that the Corporation will require an opinion of counsel
satisfactory to the Corporation to the effect that such transfer does not
require registration under the Act or any state securities law.

 

-1-



--------------------------------------------------------------------------------

(d) The issuer is not obligated to comply with the registration requirements of
the Act or with the requirements for an exemption under Regulation A under the
Act for my benefit.

(e) The certificates for the Shares to be issued to me shall contain appropriate
legends to reflect the restrictions on transferability imposed by the Act.

(f) I am a party to the Buy-Sell Agreement with the Corporation (or will be upon
the issuer’s execution of the Buy-Sell Agreement executed by me and attached
hereto) pursuant to which I have agreed to certain restrictions on the
transferability of the Shares and other matters relating thereto, and the
certificates for the Shares to be issued to me shall contain a legend to that
effect. Accordingly, I hereby undertake and agree to be bound by all terms and
provisions of the Buy-Sell Agreement, regardless of whether the Buy-Sell
Agreement is actually executed and delivered by me.

Total Amount Enclosed: $                    

 

Date:                                                           

 

   Received by Under Armour, Inc.    On:
                                        , 20        By:  

 